DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-8, drawn to product of photographing optical lens assembly comprising 5.5<(T12+T34)/T23 and −0.70<R5/R6<0.80, classified in G02B13/0045;
II. Claim(s) 9-19, drawn to product of photographing optical lens assembly comprising 2.0<TD/(T67+T78)<6.3 and 0.30<(R15+R16)/(R15−R16), classified in G02B13/0045;
III. Claim(s) 20-32, drawn to product of photographing optical lens assembly comprising −0.40<(T67−T78)/(T67+T78) and −1.0<R9/f<0, classified in G02B13/0045.
There is no linking claim.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are related as different products.  The inventions are distinct if each can be shown to have different utility by itself not required by the other.  In the instant case, each invention has utilities not required by the other(s) as described above.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-the groups of invention require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
A telephone call was made to Daniel McClure on 7/21/22 to request an oral election to the above restriction requirement, Applicant's election without traverse of Invention II, claims 9-19 is acknowledged. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Response to Amendment
The Amendment filed 7/25/22 has been entered.


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	PHOTOGRAPHING OPTICAL LENS ASSEMBLY INCLUDING EIGHT LENSES OF +-+--++-, +-++-++-, ++++-++- OR +-+-+-+- REFRACTIVE POWERS, IMAGING APPARATUS AND ELECTRONIC DEVICE.
 
Allowable Subject Matter
Claim(s) 9-19 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, the closest prior art found is Ye (US 20210173183).

    PNG
    media_image1.png
    423
    623
    media_image1.png
    Greyscale

Ye teaches (Fig. 25, Table 37, +-+-+---) A photographing optical lens assembly comprising eight lens elements, the eight lens elements being, in order from an object side to an image side along an optical path:
a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element and an eighth lens element;
wherein each of the eight lens elements has an object-side surface towards the object side and an image-side surface towards the image side;
wherein the first lens element has positive refractive power; the object-side surface of the second lens element is convex in a paraxial region thereof; the third lens element has positive refractive power; the image-side surface of the fifth lens element is convex in a paraxial region thereof; the object-side surface of the sixth lens element is convex in a paraxial region thereof;
wherein at least one of the object-side surfaces and the image-side surfaces of the eight lens elements comprises at least one critical point in an off-axis region thereof;
wherein an axial distance between the sixth lens element and the seventh lens element is T67, an axial distance between the seventh lens element and the eighth lens element is T78, an axial distance between the object-side surface of the first lens element and the image-side surface of the eighth lens element is TD, a curvature radius of the object-side surface of the eighth lens element is R15, a curvature radius of the image-side surface of the eighth lens element is R16, an Abbe number of the sixth lens element is V6, and the following conditions are satisfied:
0.30<(R15+R16)/(R15−R16) (4.3/0.8); and
35.0 < V6 < 60.0 (56.1).

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 9 for a PHOTOGRAPHING OPTICAL LENS ASSEMBLY including “2.0<TD/(T67+T78)<6.3”, along with the other claimed limitations of claim 9.
The other claim(s) is/are allowed for its/their claim dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234